Citation Nr: 0725197	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-11 041	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for undifferentiated 
somatization disorder manifested by sleep disturbance and 
memory loss to include as an undiagnosed illness. 

4. Entitlement to an initial compensable rating for irritable 
bowel syndrome. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD
N. T. Werner, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1977 to October 1980 and from March 1982 to October 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In May 2007, the veteran testified at a hearing before the 
undersigned. 

The claim for a compensable rating for irritable bowel 
syndrome is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Right ear hearing loss was not affirmatively shown to have 
been present in service; right ear sensorineural hearing loss 
was not manifest to a compensable degree within one year of 
separation from service; and right ear hearing loss, first 
documented after service beyond the one-year presumptive 
period for sensorineural loss, is unrelated to an injury or 
event of service origin; and left ear hearing loss for the 
purpose of VA disability compensation is not shown. 

2. Tinnitus is not currently shown. 

3. Undifferentiated somatization disorder manifested by sleep 
disturbance and memory loss was not affirmatively shown to 
have been present in service; and undifferentiated 
somatization disorder manifested by sleep disturbance and 
memory loss, a known clinical diagnosis, is unrelated to an 
injury, disease, or event of service origin. 




CONCLUSIONS OF LAWS

1. Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss as a chronic 
disease may not be presumed to have been incurred in-service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

3. Undifferentiated somatization disorder manifested by sleep 
disturbance and memory loss was not incurred in or aggravated 
by service and service connection for undifferentiated 
somatization disorder manifested by sleep disturbance and 
memory loss as an undiagnosed illness may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2004 and in March 2006.  The veteran 
was notified of the evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury 
or disease in service or event in service, causing injury or 
disease or evidence of current disability; evidence of 
current disability, and evidence of a relationship between 
the current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  The March 2006 notice included notice of 
both the effective date provision and the rating criteria. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that VCAA notice about the effective date and 
the rating criteria came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However, the 
timing defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claims as he had the 
opportunity to submit additional argument and evidence and to 
address the claims at a hearing.  As the timing error did not 
affect the essential fairness of the adjudication of the 
claims, the presumption of prejudicial error as to the timing 
error in the VCAA notice is rebutted.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records, VA records, and medical opinion and has 
afforded the veteran VA examinations.  As the veteran has not 
identified any additional evidence pertinent to the claims 
and as there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).




For a veteran who served 90 days or more of active service 
during a war period or after December 31, 1946, sensorineural 
hearing loss is presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of establishing service connection for 
hearing loss, hearing loss is defined as impaired hearing 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).



Signs or symptoms that may be manifestations of undiagnosed 
illness include sleep disturbances and neuropsychological 
signs and symptoms. 38 C.F.R. § 3.317(b).

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 
38 C.F.R. § 3.317(d)(2).

Factual Background 

On enlistment audiometric examination in 1977, the decibel 
loss at 4000 Hertz in the left ear was 45, and the rest of 
the results for the left ear and right ear did not show 
hearing impairment as defined by 38 C.F.R. § 3.385.  The 
remainder of the service medical records, including 
audiological examinations in May 1983, September 1988, 
September 1989, March 1990, and August 1992 and examinations 
in June 1981, September 1980, August 1981, October 1987, 
October 1992, and August 1992 do not show hearing impairment 
in either ear as defined by 38 C.F.R. § 3.385.  Also, the 
service medical records contain no complaint, finding, or 
history of tinnitus, a somatization disorder, sleep 
disturbance, or memory loss.

After service, VA records, dated in March 2004, show that the 
veteran complained of hearing loss, ringing in an ear, and 
memory loss. 

On VA audiological examination in July 2004, the pertinent 
diagnosis was right ear sensorineural hearing loss.  Hearing 
in the left ear was normal.  After a review of the record, 
the examiner stated that right hearing loss occurred 
subsequent to separation from active duty and that occasional 
tinnitus described by the veteran should not be considered 
pathologic.  The examiner then expressed the opinion that it 
was less likely than not that the right hearing loss and 
occasional tinnitus were related to military noise exposure 
or acoustic trauma.  

On VA psychiatric examination in July 2004 to determine the 
cause of the veteran's sleep problems and memory loss, after 
a review of the record and an examination of the veteran, the 
examiner expressed the opinion that the veteran had an 
undifferentiated somatization disorder that was less likely 
as not caused or the result of his military service.  

Analysis 

Hearing Loss and Tinnitus 

On the basis of the service medical records, bilateral 
hearing loss as defined by 38 C.F.R. § 3.385 and tinnitus 
were not affirmatively shown to have been present coincident 
with service.  After service, left ear hearing was normal, 
but right ear sensorineural hearing loss and occasional 
tinnitus, which was not found to be pathological, that is, 
disabling, were first documented in 2004. 

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The absence of any one element will result in the denial of 
service connection. Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

Although lay evidence can be competent to establish a 
diagnosis when a layperson is competent to identify the 
medical condition, the diagnosis of hearing loss for VA 
purposes is not capable of lay observation as 38 C.F.R. 
§ 3.385 requires that hearing impairment by objectively shown 
by audiometric testing.  Jandreau v. Nicholson, No. 07-7092, 
2007 WL 1892301 (Fed. Cir. July 3, 2007).  

Where as here, the determinative issue involves a medical 
diagnosis, competent medical evidence is required to 
substantiate the claims.  After a review of the record, there 
is no medical evidence of a diagnosis left ear hearing loss 
as defined by 38 C.F.R. § 3.385, or evidence of pathological 
or disabling tinnitus. 

In the absence of proof of a current diagnosis of left ear 
hearing loss and disabling tinnitus, there can be no valid 
claims for service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

Right ear hearing loss was not noted or observed during 
service as evidenced by the service medical records and as 
there is otherwise no other evidence contemporaneous with 
service of right ear hearing loss during service, the 
principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

After service, right hearing loss, sensorineural-type, was 
first documented on VA examination in 2004, more than 10 
years after service well beyond the one-year presumptive 
period for manifestation of hearing loss, sensorineural-type, 
as a chronic disease under 38 U.S.C.A. §§ 1112, 1137 and 
38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial documentation 
of right ear hearing loss after service under 38 C.F.R. 
§ 3.303(d), there is no favorable medical evidence of an 
association or link between the current right ear hearing 
loss and service.  Rather the medical evidence of such a 
relationship opposes the claim as the VA examiner expressed 
the opinion that it was not likely that the veteran's hearing 
loss was related to acoustic trauma during service.  

Although the veteran asserts that hearing loss is the result 
of noise exposure during service, once the veteran goes 
beyond the description of the symptoms or features of hearing 
loss to expressing an opinion that involves a question of 
medical causation, competent medical evidence is required to 
substantiate the claim because the question of medical 
causation involves medical knowledge of accepted medical 
principles, pertaining to the history, manifestation, 
clinical course, and character of hearing loss, which is 
beyond the competency of a lay person because it is not 
capable of lay observation.  Jandreau v. Nicholson, 
No. 07-7092, 2007 WL 1892301 (Fed. Cir. July 3, 2007). 

As a layperson, the veteran is not competent to offer an 
opinion on a question involving medical causation, and 
consequently his statements do not constitute favorable 
evidence to substantiate the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation and as the VA examiner expressed the opinion that 
it was less likely than not that right ear hearing loss was 
related to service, which evidence is not contradicted, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).    


Undifferentiated Somatization Disorder Manifested by Sleep 
Disturbance and Memory Loss

The veteran's DD-214 shows that he was awarded the Southwest 
Asia Service Medal. 

Regarding service connection on a direct basis, the service 
medical records contain no complaint, finding, or history of 
undifferentiated somatization disorder, sleep disturbance, or 
memory loss.  After service, memory loss was first documented 
in March 2004 and on VA psychiatric examination in July 2004, 
the cause of the veteran's sleep problems and memory loss 
were associated with undifferentiated somatization disorder, 
which the examiner found was less likely as not caused or the 
result of the veteran's service. 

As there is no medical evidence of undifferentiated 
somatization disorder manifested by sleep disturbance and 
memory loss during service and there is no favorable medical 
evidence for the reasons articulated, which provides the 
required nexus between service and the currently diagnosed 
undifferentiated somatization disorder manifested by sleep 
disturbance and memory loss, the preponderance of the 
evidence is against the claim, and the reasonable-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Regarding service connection as an undiagnosed illness, the 
medical evidence of record associates sleep disturbance and 
memory loss to a known clinical diagnosis, that is, 
undifferentiated somatization disorder.  For this reason, the 
presumption of service connection due to an undiagnosed 
illness does not apply. 38 C.F.R. § 3.317(a)(1).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for undifferentiated somatization disorder 
manifested by sleep disturbance and memory loss to include as 
an undiagnosed illness is denied. 


REMAND

In May 2007, the veteran testified that since his last VA 
examination in July 2004, his service-connected disability 
has increased in severity, which suggests a material change 
in the disability. In light of this, the Board determines 
that a reexamination is warranted under 38 C.F.R. § 3.327.  
Accordingly, this claim is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the degree of 
impairment due to irritable bowel 
syndrome.  The claims folder is to be 
made available to the examiner for 
review. 



2. After the above development is 
completed, adjudicate the claim.  If the 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


